IN THE SUPREME COURT OF NORTH CAROLINA

                                           No. 232A19

                                    Filed 1 November 2019

 IN THE MATTER OF: J.B.S., M.C.S.

      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 22

March 2019 by Judge Clifton H. Smith in District Court, Catawba County. This

matter was calendared in the Supreme Court on 4 October 2019 but was determined

on the record and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


      Stephen M. Schoeberle for petitioner-appellee mother.

      Richard Croutharmel for respondent-appellant father.


      BEASLEY, Chief Justice


      Respondent, the father of the minor children J.B.S. (John)1 and M.C.S. (Mary),

appeals from the trial court’s 22 March 2019 order terminating his parental rights.

Respondent’s counsel filed a no-merit brief pursuant to Rule 3.1(e) of the North

Carolina Rules of Appellate Procedure. We conclude that the issues identified by

counsel in respondent’s brief lack merit and affirm the trial court’s order.

      Respondent and petitioner, mother of John and Mary, married in 2002,

separated in 2012, and subsequently divorced. Both John and Mary were born of the




      1   Pseudonyms are used to protect the identity of the juveniles and for ease of reading.
                                 IN RE: J.B.S., M.C.S.

                                    Opinion of the Court



marriage. In May 2012, respondent and petitioner entered into a consent order by

which petitioner obtained primary custody and control of both John and Mary.

      On 25 October 2017, petitioner filed petitions to terminate respondent’s

parental rights on the grounds of neglect by abandonment and willful abandonment.

See N.C.G.S. § 7B-1111(a)(1), (7) (2017). Petitioner alleged, inter alia, that although

respondent was entitled to have visitation with both John and Mary, he rarely

exercised those rights and that the last time respondent saw John and Mary was in

June 2015. Petitioner further alleged that respondent failed to lend support and

maintenance for John and Mary, withheld his presence, love, care, and affection from

John and Mary for more than six consecutive months immediately preceding the

petitions, and failed to send any birthday and Christmas cards or gifts for John and

Mary within the last three years.

      Following a hearing held before the Honorable Clifton Smith on 20 February

2019 in District Court, Catawba County, the trial court entered an order on 22 March

2019 terminating respondent’s parental rights on both grounds alleged by petitioner.

Respondent appeals.

      Respondent’s counsel has filed a no-merit brief on behalf of respondent

pursuant to North Carolina Rule of Appellate Procedure 3.1(e). Counsel has advised

respondent of his right to file pro se written arguments on his own behalf with this

Court, and counsel has provided respondent with the documents necessary to do so.

Respondent has not submitted any written arguments.


                                            -2-
                                 IN RE: J.B.S., M.C.S.

                                   Opinion of the Court



      We independently review issues contained in a no-merit brief filed pursuant to

appellate rule 3.1(e). In re L.E.M., 831 S.E.2d 341, 345 (N.C. 2019). Respondent’s

counsel identified two issues that could arguably support an appeal but stated why

he believed both of these issues lacked merit. Based upon our careful review of the

issues identified in the no-merit brief and in light of our consideration of the entire

record, we are satisfied that the trial court’s 22 March 2019 order was based on “clear,

cogent, and convincing evidence” supporting statutory grounds for termination of

parental rights. See N.C.G.S. § 7B-1109(f). Accordingly, we affirm the trial court’s

order terminating respondent’s parental rights.

      AFFIRMED.




                                           -3-